                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MILTON EUGENE INGRAM,

                              Plaintiff,
        v.                                                       OPINION and ORDER

 FCI ADMINISTRATOR M. LAUFENBERG,                                      19-cv-430-jdp
 RN CASSIDY, and WARDEN MATTHEW MARSKE,

                              Defendants.


       Pro se plaintiff Milton Eugene Ingram alleges that he was injured after officials at the

Federal Correctional Institution (FCI) in Oxford, Wisconsin refused to fill his prescription for

a medication he needed in connection with his surgery recovery. I granted him leave to proceed

under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) on

Eighth Amendment medical care claims against three defendants, including Melissa

Laufenberg, the former health services administrator at FCI. Laufenberg moves to dismiss the

claim against her for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1), contending that she has absolute immunity from Bivens claims under the Public

Health Service Act, 42 U.S.C. § 233(a). Dkt. 19.

       Laufenberg is a commissioned officer of the United States Public Health Service. Under

42 U.S.C. § 233(a), United States Public Health Service officers and employees acting within

the scope of their employment “are not personally subject to Bivens actions for harms arising

out of such conduct.” Hui v. Castaneda, 559 U.S. 799, 802 (2010). The sole remedy for a

plaintiff alleging harm by any such officer acting within the scope of his or her employment is

a claim against the United States under the Federal Tort Claims Act. Id. In this instance,

Laufenberg has submitted evidence that she was acting within the scope of her duties when she
took the actions about which Ingram complains. See Dkt. 22, ¶¶ 3, 4 (noting that Laufenberg

was detailed to FCI “for purposes of providing administrative oversight of the Health Services

Department” and was therefore “acting within the scope of her USPHS employment” when

she interacted with Ingram). I may consider this evidence in considering a motion a motion to

dismiss on jurisdictional grounds. Apex Digital, Inc. v. Sears, Roebuck & Co., 752 F.3d 440, 444

(7th Cir. 2009). And Ingram does not dispute that Laufenberg was acting within the scope of

her USPS employment. So I will grant Laufenberg’s motion to dismiss Ingram’s Bivens claim

against her. The case will proceed against defendants Cassidy and Marske only.



                                           ORDER

       IT IS ORDERED that defendant Melissa Laufenberg’s motion to dismiss, Dkt. 19, is

GRANTED. Laufenberg is DISMISSED from this case.

       Entered March 6, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
